Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 1 of 25



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 11-20631-CR-SEITZ

UNITED STATES OF AMERICA,
    Plaintiff,
vs.

JAUMON LEWIS,
      Defendant.
__________________________________/

       TIME SENSITIVE MOTION FOR COMPASSIONATE RELEASE

      Mr. Jaumon Lewis, through the undersigned counsel, submits this Motion

for Compassionate Release under 18 U.S.C. § 3582(c)(1), in support thereof states

as follows:

      Mr. Lewis is currently incarcerated at FCI Coleman Medium, where there is

a rapidly spreading outbreak of Covid-19. On Tuesday, undersigned counsel was

informed that there were 65 active inmate cases, as well as 4 staff, today there are

85 active inmate cases and 8 staff. 1 Mr. Lewis is 40 years old and suffers from

multiple serious health conditions that the Centers for Disease Control classifies

as putting people of any age at increased risk for severe illness if they contract

Covid-19, including: Type 2 diabetes, serious heart conditions (he has had two

heart attacks, one in 2008 and one in 2010, and has ongoing coronary



1Fed’l Bureau of Prisons, Covid-19 Coronavirus Cases available at
https://www.bop.gov/coronavirus/ (last visited July 9, 2020).
                                           1
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 2 of 25



atherosclerosis), and morbid obesity (which the CDC cites as a risk factor with a

BMI of over 30, Mr. Lewis has a BMI of 50). 2 Mr. Lewis also has chronic

obstructive sleep apnea (he sleeps with a prescribed CPAP machine at Coleman)

and hypertension, as well as myriad other health issues. The risks posed by the

potential complications of Mr. Lewis’s serious illnesses, together with the current

outbreak of Covid-19 at the prison where he is housed, constitute extraordinary

and compelling reasons for his release. The risk is not speculative, it is real,

immediate and serious.

      The CDC has a short list of seven medical conditions that conclusively place

someone seriously at risk, 3 and Mr. Lewis has at least three of those. Additionally,

the CDC lists hypertension as an additional potential complicating factor that may

put someone at an increased risk for severe illness. 4 Mr. Lewis is currently in grave

danger. Nationwide, at least 94 inmates and 1 staff member have died in the

custody of the Federal Bureau of Prisons. The risk is real and serious for Mr.

Lewis.

      The request is timely and Mr. Lewis has exhausted the administrative

requirements of the compassionate release statute.        Mr. Lewis made a request



2 An excerpt of his BOP medical records is being filed separately under seal as Exhibit A.
3 See Center for Disease Control (CDC), Covid-19, People who are at Higher Risk for Severe
Illness, updated June 25, 2020 available at https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-increased-risk.html (last accessed July 9, 2020).
4 Id.

                                            2
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 3 of 25



for compassionate release on May 29, 2020 to the warden at Coleman. A copy of

the request is attached hereto as Exhibit C. On the bottom of the page, it is marked

received as of June 3, 2020 by the warden or regional director. The Warden

responded the next day, June 4, 2020, to deny the request. “The plain language of

§ 3582(c)(1)(A), as amended by the First Step Act, gives the Court authority to act

‘upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant's behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant's facility, whichever is earlier.’” United States v.

York, 3:11-CR-76, 2019 WL 3241166, at *5 (E.D. Tenn. July 18, 2019) (quoting 18

U.S.C. §3582(c)(1)(A)) (emphasis added in opinion); see also Kennedy Walker v.

United States, 16-cv-21973-RNS, D.E. 44 (S.D.Fla, May 8, 2020). Thus, upon the

lapse of 30 days from the request to the warden, Mr. Lewis’s petition in this Court

is ripe for review. The warden received the request in this case on June 3, 2020

and because more than 30 days have elapsed, Mr. Lewis’s petition is timely filed.

      Mr. Lewis has been incarcerated in this case since August 2011. He was

originally sentenced to 180 months (or 15 years) plus 3 years of supervised release.

Of that, he has served almost 9 years in real time and almost 11 years in BOP time

(i.e., with credit for good time added in). His release date is July 16, 2024. With 4

years left on a 15 year sentence, it is accurate to say he has completed more than


                                           3
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 4 of 25



2/3 of his sentence. While incarcerated, he has received only one incident report,

which occurred 8 ½ years ago at FDC Miami prior to his sentencing in this case.

He has paid his financial obligations, worked steadily and completed vocational

training in horticulture, culinary arts, custodial maintenance, as well as reentry

seminar and numerous recreation programs. Mr. Lewis would also like to enroll

in CARE Court upon his release if offered the opportunity to do so.

      If released, Mr. Lewis would reside with his fiancé, Vivian Smith, and her

teenage children (aged 19 and 15). Jaumon and Vivian have known each other since

they were teenagers, for around 23 years, and have been romantically involved off

and on throughout that time. Vivian works for Amazon as a packager and sealer.

She has been employed there for the last four years.    Her 19 year old works there

with her, her 15 year old is in high school. Ms. Smith rents her 3 bedroom, 2 bathroom

townhome here in Miami and has space for Mr. Lewis to quarantine for two weeks

upon his release, if necessary. Ms. Smith has also indicated that she will make sure

Mr. Lewis gets the medical attention he needs if he is released and that their first

order of business will be to make sure Mr. Lewis is able to have access to healthy

food and physical activity so that he can begin the road to recovery from his health

problems. Mr. Lewis also, unprompted, wrote the letter attached as Exhibit D to the

Court. It explains in further detail how he has used his time incarcerated and what

he intends to do upon his release.


                                          4
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 5 of 25



      For all of the reasons stated herein and to prevent Mr. Lewis’s sentence from

becoming a death sentence, he respectfully requests that the Court reduce his

sentence to time served, and that he begin serving his 3 years of supervised release

as soon as possible.

                                 Memorandum of Law

       Under the First Step Act, the Court may grant an inmate’s motion for a

 sentence reduction if three requirements have been satisfied.

       First, the Court must determine that “extraordinary and compelling reasons

 warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

       Second, the Court must determine either that (a) the defendant exhausted

 available administrative remedies “to appeal a failure of the Bureau of Prisons to

 bring a motion on the defendant’s behalf” or that (b) 30 days have elapsed since

 the receipt of such a request by the warden of the defendant’s facility. Id.

        Third, the Court may reduce a defendant’s sentence after determining that

 the reduction is consistent with the sentencing factors outlined in 18 U.S.C. §

 3553(a). Id.

       All three of these requirements are met in this case, as is explained in more

 detail below.




                                          5
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 6 of 25




 I.     There are extraordinary and compelling reasons justifying Mr.
        Lewis’s release

      Mr. Lewis is requesting compassionate release under the extraordinary and

compelling circumstances of his serious health conditions in conjunction with the

outbreak of Covid-19 at the BOP, including at least 85 active cases at Coleman

Medium, and the very real risk that he will face a severe, and quite possibly fatal,

infection if he remains incarcerated at this time. Ninety-four people have already

died in BOP custody from Covid-19. The risk to Mr. Lewis is immediate and real.

      The compassionate release statute grants the district court authority to reduce

a defendant’s term of imprisonment where there were “extraordinary and compelling

reasons” warranting such reduction. 18 U.S.C. § 3582(c)(1)(A). Black’s Law

Dictionary defines “extraordinary” as “[b]eyond what is usual, customary, regular, or

common.” Extraordinary, Black’s Law Dictionary (11th ed. 2019). It defines

“compelling need” as a “need so great that irreparable harm or injustice would result

if it is not met.” Compelling Need, Black’s Law Dictionary (11th ed. 2019). The

current unprecedented pandemic is probably the most extraordinary circumstances

in our lifetime, and Mr. Lewis’s particularly vulnerability to it is clearly a need so

great that the ultimate irreparable harm is possible if he is not granted

compassionate release.      Thus, Mr. Lewis’s particular circumstances present

“extraordinary and compelling reasons” to reduce his sentence.

                                          6
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 7 of 25




     A. Mr. Lewis’s health presents an extraordinary and compelling
        reason to order his release from BOP custody

     Mr. Lewis’s health issues are multiple, serious and almost all of them put him

at an enhanced risk for serious complications of Covid-19. In the past three months

at least 94 inmates have died in BOP custody as a result of Covid-19, and the

death toll is rising daily. As documented in Exhibit A, Excerpt of BOP medical

records, Jaumon Lewis has a history of: (1) diabetes Type II, insulin dependent; (2)

serious heart disease, including heart attacks listed as “acute myocardial infarction”

in 2010 and 2008, and ongoing coronary atheroscleriosis, which is blocked arteries,

and an entry for coronary angioplasty with a stent occluded listed as current; (3)

obesity, with a BMI of 50, (4) hypertension, and (5) obstructive sleep apnea. Exhibit

A, BOP List of Current Health Problems, dated May 19, 2020 and filed separately

under seal.

    The Center for Disease Control notes that while everyone is at risk if they are

exposed to the virus, some people are more likely than others to become severely ill,

which means they may require hospitalization, intensive care, or a ventilator to help

them breathe, or they may die.    5   Regardless of age, the CDC has identified specific

illnesses that increase that risk, including: serious heart disease, obesity (BMI of 30


5 See Center for Disease Control (CDC), Covid-19, People who are at Higher Risk for Severe
Illness, updated June 25, 2020 available at https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-increased-risk.html (last accessed July 9, 2020).
                                             7
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 8 of 25



or higher); and diabetes. 6 Mr. Lewis has not just one, but at least four of the CDC

listed risk factors. Exhibit A. If he contracts Covid-19, he is undeniably at risk for

serious complications or death.

      Courts in the Southern District of Florida have joined courts across the country

in repeatedly holding that if an inmate has a chronic medical condition that has been

identified by the CDC as elevating an inmate’s risk of becoming seriously ill from

Covid-19, that condition may constitute “extraordinary and compelling reasons” to

grant compassionate release. See, e.g., United States v. Lima, No. 16-cr-20088-RNS,

DE 137 (S.D. Fla. May 11, 2020) (collecting cases); see also United States v.

Curington, 12-20115-MGC (S.D. Fla. July 6, 2020) (granting compassionate release

to a woman with obesity, hypertension and emphysema who had served 9 years of

200 month sentence as a career offender); United States v. Welch, 09-cr-60212-KAM

(S.D.Fla. May 21, 2020) (defendant released was an armed career criminal who had

served 10 years of a 15 year sentence, suffered from diabetes and asthma); United

States v. Feucht, 11-60025-DMM (S.D. Fla. May 28, 2020) (granting compassionate

release to a 63 year old man with diabetes, hypertension, hyperlipidemia, obesity

and edema), United States v. Rico, 19-CR-20375-DPG, DE 51 (S.D. Fla. May 14,

2020) (granting compassionate release, over objection, to 75-year old defendant with



6CDC, People of Any Age with Underlying Medical Conditions, updated June 25, 2020
available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last accessed July 9, 2020).
                                            8
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 9 of 25



hypertension, COP, asthma, and cachexia, among other conditions); United States v.

Barbuto, No. 18-cr-80122-DMM, DE 314 (S.D. Fla. Apr. 28, 2020) (granting

compassionate release, over objection, due to defendant’s hypertension, weight gain,

and untreated polyps, among other conditions); United States v. Sanchez, No. 95-cr-

421-MGC, DE 421 (S.D. Fla. Apr. 27, 2020) (granting compassionate release, over

objection, from life sentence to 76-year old drug conspiracy defendant with various

underlying medical conditions); United States v. Suarez, No. 18-cr-20175, DE 180 &

DE 185 (S.D. Fla. Apr. 20, 2020) (granting compassionate release, over objection, to

defendant with diabetes, asthma, and cancer in remission); United States v. Minor,

No. 18-80152-DMM, DE 35 (S.D. Fla. Apr. 17, 2020) (granting opposed

compassionate release to 71-year old with diabetes, hyperlipidemia, and a history of

strokes, among other issues); United States v. Platten, No. 08-cr-80148-DMM, DE

155 (S.D. Fla. April 17, 2020) (granting compassionate release over objection to

defendant with 8 years remaining of sentence, due to his age, cancer, and serious

heart condition); United States v. Hope, No. 90-cr-06108-KMW, DE 479:7-8

(recognizing that “Covid-19 has dramatically altered the context in which courts are

considering compassionate release requests,” and granting release, over objection, in

part because “the current pandemic must be seen to alter” whether defendant’s

medical conditions are “severe enough to warrant compassionate release”).

      Specifically, and despite his relatively young age, Mr. Lewis has had multiple

heart attacks and continues to suffer from serious heart disease. The CDC found that
                                         9
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 10 of 25



of the “Covid-19 patients admitted to the ICU… 29% had heart disease.” 7 One

possible reason for the increased risk of serious illness or death for individuals with

underlying heart disease is the use of common blood pressure medications called

angiotensin converting enzyme (ACE) inhibitors (such as Lisinopril, which Mr. Lewis

takes) and angiotensin receptor blockers (ARBs). 8 “These medications have been

proposed as a possible factor in the increased incidence of Covid-19 in people with

high blood pressure.” Id. “That’s because of the observation that the coronavirus

attaches to the ACE2 receptor, which is found in lung and heart tissue.” Id. “People

who take ACE inhibitors and ARBs produce increased numbers of these receptors,

raising the question of increased susceptibility to infection.” Id. While the link

between Lisinopril and other blood pressure medications and increased susceptibility

to Covid-19 is still being studied, it is unquestionably true that individuals with

heart disease are at increased risk of contracting Covid-19 and developing serious

complications or death.




7 Allison Aubrey, Who’s Sickest from Covid-19? These Conditions Tied to Increased Risk,
NPR (Mar. 31, 2020), https://www.npr.org/sections/coronavirus-live-
updates/2020/03/31/824846243/whos-sickest-from-covid-19-these-conditions-tied-to-
increased-risk

8Dara K. Lee Lewis, How does cardiovascular disease increase the risk of severe illness
and death from Covid-19?, Harvard Health Blog, available at
https://www.health.harvard.edu/blog/how-does-cardiovascular-disease-increase-the-risk-of-
severe-illness-and-death-from-covid-19-2020040219401.
                                           10
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 11 of 25



      Mr. Lewis’s general poor health easily puts him into the high risk category for

Covid-19, and his history of heart attacks makes that risk even more serious. C.f.

United States v. Cassidy, 2020 WL 2465078 at *7 (W.D.N,Y, May 13, 2020) (court

noting that heart attack history put defendant in an even higher risk category and

finding that incarceration in a “hotbed” of Covid merits release in a case that

otherwise wouldn’t). Courts across the country have ordered compassionate release

during this pandemic based on chronic heart conditions. See, e.g., United States v.

Amarrah, No. 17-20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020) (finding

extraordinary and compelling circumstances where the defendant suffered from

Type II diabetes, hypertensive heart disease, cardiac arrhythmia, obstructive sleep

apnea, and asthma).

      Next, it is also indisputable that Mr. Lewis’s hypertension, obesity and

diabetes puts him at a much greater risk than the average person. The first peer-

reviewed, large-scale study of American Covid-19 hospital patients confirmed that

among hospitalized patients, 57% had high blood pressure, 41% were obese, and just

over a third had diabetes. 9 Further, is well documented that hypertension issues are

associated with increased risk of Covid-19 infection and worse outcomes in lung




9 Safiya Richardson, Jamie S. Hirsch, Mangala Narasimhan, et al, “Presenting
Characteristics, Comorbidities, and Outcomes Among 5700 Patients Hospitalized With
Covid-19 in the New York City Area,” Journal of American Medical Ass’n, (Apr. 22, 2020),
available at https://jamanetwork.com/journals/jama/fullarticle/2765184.

                                          11
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 12 of 25



injury and mortality. See United States v. Barber, No. 6:18-CR-00446-AA, 2020 WL

2404679, at *4 (D. Or. May 12, 2020) citing Ernesto L Schiffrin, John M Flack,

Sadayoshi Ito, Paul Muntner, & R Clinton Webb, Hypertension and Covid-19,

American Journal of Hypertension, Volume 33, Issue 5, May 2020, at 373–374.

      Furthermore, courts across the country have found that defendants, like Mr.

Lewis, with obesity, present extraordinary and compelling reasons for relief. See e.g.,

United Statesv. Handy, 3:10-cr-00128-RNC-8, 2020 WL 2487371 (D. Conn.May 14,

2020); United States v. Barber, 6:18-cr-00446-AA, 2020 WL 2404679 (D.Or. May12,

2020); United States v. Hunt,2:18-cr-20037-DPH-DRG, 2020 WL 2395222 (E.D.

Mich.May 12,2020); United States v. Ullings,1:10-cr-00406-MLB-1,2020WL 2394096

(N.D.Ga. May12, 2020); United States v. Foreman, 3:19-cr-00062-VAB-1, 2020 WL

2315908 (D. Conn. May11, 2020); UnitedStates v. Jenkins, 99-cr-00439-JLK-1, 2020

WL 2466911 (D.Co. May 8, 2020); United States v. Quintero, 6:08-cr-06007-DGL-

1,2020 WL 2175171 (W.D. N.Y. May 6, 2020); United States v. Howard, 4:15-cr-

00018-BR-2, 2020WL 2200855 (E.D.N.C. May 6, 2020); United States v. Lacy, 3:15-

cr-30038-SEM-TSH-1,2020 WL 2093363(C.D.Ill. May 1, 2020); United States v.

Ardila, 3:03-cr-00264-SRU-1, 2020 WL 2097736 (D.Conn.May 1, 2020); United States

v.Delgado, 3:18-cr-00017-VAB,2020 WL 2464685 (D. Conn.Apr.30, 2020);United

Statesv. Dillard, 1:15-cr-170-SAB, Dkt. No. 71 (D. Idaho Apr. 27,2020);United

Statesv. Joling, 6:15-cr-00113-AA-1, 2020 WL 1903280 (D.Or.Apr. 17,2020); United

Statesv. Trent, 3:16-cr-00178-CRB-1,2020 WL 1812242 (N.D. Cal. Apr.9, 2020);
                                          12
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 13 of 25



United States v. Zukerman, 1:16-cr-00194-AT-1,2020 WL 1659880 (S.D. N.Y. Apr.

3,2020).

      In addition, Mr. Lewis’s sleep apnea presents yet another risk factor. Sleep

apnea can cause difficulty breathing, and respiratory impairment is one of the

primary known symptoms of Covid-19. Mr. Lewis’s sleep apnea is so severe that he

has a prescribed CPAP machine from the BOP. Again, numerous courts have cited

sleep apnea as a risk factor in granting compassionate release over the past four

months. See, e.g., United States v. Hunt, No. 2:18-cr-20037-DPH-DRG, 2020 WL

2395222 (E.D. Mich. May 12, 2020); United States v. Amarrah, No. 5:17-cr-20464-

JEL-EAS-1, 2020 WL 2220008 (E.D. Mich. May 7, 2020); United States v. Delgado,

No. 3:18-cr-00017-VAB, 2020 WL 2464685 (D. Conn. Apr. 30, 2020); United States v.

Brown, No. 4:05-cr-00227-RP-CFB-1, 2020 WL 2091802 (S.D. Iowa Apr. 29, 2020);

United States v. Saad, No. 16-20197, 2020 WL 2251808 (E.D. Mich. May 5, 2020);

United States v. Harper, No. 7:18-cr-00025-EKD-JCH-1, 2020 WL 2046381 (W.D. Va.

Apr. 28, 2020); United States v. Scparta, No. 1:18-cr-00578-AJN-1, 2020 WL 1910481

(S.D.N.Y. Apr. 20, 2020); United States v. Gross, No. 1:15-cr-00769-AJN-3, 2020 WL

1673244 (S.D. N.Y. Apr. 6, 2020); United States v. Powell, No. 1:94-cr-316-ESH, 2020

WL 1698194 (D.D.C. Mar. 28, 2020).

      In sum, the risk to Mr. Lewis is real and for people like Mr. Lewis who contract

Covid-19, if death doesn’t result, very extensive care is likely to be needed. Most

people in the higher risk categories, who contract Covid-19 will require more
                                         13
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 14 of 25



advanced     support:   positive   pressure      ventilation,   and   in   extreme   cases,

extracorporeal mechanical oxygenation.           Such care requires highly specialized

equipment in limited supply as well as an entire team of care providers, including

but not limited to 1:1 or 1:2 nurse to patient ratios, respiratory therapists and

intensive care physicians. For high risk patients who do not die from Covid-19, a

prolonged recovery is expected to be required, including the need for extensive

rehabilitation for profound deconditioning, loss of digits, neurological damage, and

loss of respiratory capacity.

     B. Covid-19 is affecting jail populations in a disproportionate and
        terrifying way

     The Court is well aware of the public health crisis caused by the coronavirus and

the resulting shut down of our courts, businesses, and most social functions as we

formerly knew them. Prisons are being affected even more severely than the general

population. As of July 9th, within just the Federal Bureau of Prisons, at least 94

inmates and 1 staff member has died from Covid-19, and over 7,395 inmates have

tested positive. 10




10   See     Fed’l   Bureau      of    Prisons,   Covid-19     Resources   available     at
https://www.bop.gov/coronavirus (last accessed July 10, 2020). And, these numbers are
surely an undercount, because the BOP is not yet conducting widespread testing of
asymptomatic inmates. The Associated Press has reported that, as of April 29th, more than
70% of the BOP inmates tested for Covid-19 have been positive. That is as compared
with about 10% of the general population that has been tested. Which supports the idea that
nationwide the BOP is only testing very, very sick inmates and there are many more active
cases of Covid-19 that are not being counted.
                                            14
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 15 of 25



      Federal inmates are contracting Covid-19 at a much higher rate than the

general population. And despite the reassurances given by the BOP, Courts have

repeatedly taken     notice of the     growing      evidence   of the   BOP’s   chronic

mismanagement of its vulnerable population during the Covid-19 pandemic. See

Wilson v. Williams, 2020 WL 2542131, at *1–2 (N.D. Ohio May 19, 2020)

(documenting the “unacceptable” percentage of positive tests at FCI Elkton and

BOP’s “ineffective[ness]…at stopping the spread”). The Wilson court criticized the

BOP for having “made only minimal effort to get at-risk inmates out of harm’s way”

and being out of compliance with a previous court order on its use of the

administrative discretion provided by the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”) and recommendations for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). Id. at *2.

      Coleman Medium, where Mr. Lewis is housed in currently experiencing an

outbreak of Covid-19. This is not a case where we can credit the BOP with having

effectively controlled the spread. Every day undersigned counsel checks the numbers

on the BOP webpage the numbers have risen. We must look at the realities of the

situation and understand that Mr. Lewis is indeed in grave and present danger of

contracting the virus and suffering severe complications.

      According to public health experts, social distancing measures are the most

effective way to combat the rapid spread of Covid-19 and prevent illness. “This is

especially important for people who are at higher risk of getting very sick.” CDC,
                                          15
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 16 of 25



Coronavirus Disease 2019 (Covid-19), How to Protect Yourself, March 18, 2020,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.

    Unfortunately, in the context of institutional confinement, social distancing is

nearly impossible to implement and follow, given the large numbers of inmates held

together in crowded, closed facilities. In light of this reality, courts around the

country have recognized that the risk of Covid-19 to people held in jails and prisons

“is significantly higher than in the community, both in terms of risk of transmission,

exposure, and harm to individuals who become infected.” See Basank v. Decker, --- F.

Supp. 3d ---, 2020 WL 1481503, at *3 (S.D.N.Y. March 26, 2020); see also United

States v. Rodriguez, Case No. 2:03-cr-00271-AB-1, Docket Entry 136 (E.D. Pa. Apr.

1, 2020) (compassionate release request granted for many of the same reasons cited

here including health concerns and BOP inability to protect inmate from exposure);

United States v. Harris, --- F. Supp. 3d ---, 2020 WL 1503444, at ¶ 7 (D.D.C. Mar. 27,

2020); United States v. Damian Campagna, Case No. 1:16cr078, 2020 WL 1489829,

at *2 (S.D.N.Y. Mar. 27, 2020); Castillo v. Barr, Case No. 5:20cv605, 2020 WL

1502864, at *2 (C.D. Cal. Mar. 27, 2020); United States v. Kennedy, Case No.

5:18cr20315-3, 2020 WL 1493481, at *2-3 (E.D. Mich. Mar. 27, 2020); United States

v. Garlock, Case No. 18cr418, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020).

      As Judge Middlebrooks has stated, it is not clear that any individual is safer

from the virus while incarcerated. United States v. Chopra, 18-cr-20688-DMM (S.D.

Fla. June 8, 2020). Prisons and jails have “long been known to be associated with
                                         16
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 17 of 25



high transmission probabilities of infectious diseases.” 11 Incarcerated individuals

“are at special risk of infection” and “infection control is challenging.” 12 Prisons and

jails “contain high concentrations of people in close proximity and are breeding

grounds for uncontrolled transmission [of infection].” 13 It is against this backdrop

and for his dire health reasons that Mr. Lewis now seeks compassionate release.


       C. Many courts have released defendants with the same combination
          of extraordinary and compelling circumstances

          Courts around the country have found that circumstances like the ones

     presented here are extraordinary and compelling reasons for release. United

     States v. Rodriguez, No. 2:03-cr-271, 2020 WL 1627331, at *2 (granting

     compassionate release because for a diabetic inmate, “nothing could be more

     extraordinary and compelling than this pandemic”); United States v. Campagna,



11 Letter from Patricia Davidson, Dean, Johns Hopkins School of Nursing, et al., to Hon.
Larry Hogan, Governor of Maryland (Mar. 25, 2020), https://bioethics.jhu.edu/wp-
content/uploads/2019/10/Johns-Hopkins-faculty-letter-on-Covid-19-jails-and-prisons.pdf
(co-signed by over 200 faculty members of Johns Hopkins Bloomberg School of Public
Heath, School of Nursing, and School of Medicine).
12 Open Letter from Gregg S. Gonsalves, Assistant Professor, Department of Epidemiology

of Microbial Diseases, Yale School of Public Health, et al. to Vice President Mike Pence
and Other Federal, State and Local Leaders 4 (Mar. 2, 2020),
https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-
19_letter_from_public_health_and_legal_experts.pdf (co-signed by 814 experts in public
health, law and human rights); see also Joseph A. Bick, Infection Control in Jails and
Prisons, 45 Clinical Infectious Diseases 1047-155 (2007), https://doi.org/ 10.1086/521910.
13Letter from Dr. Sandro Galea, Dean, Boston University School of Public Health, et al., to

President Trump 1 (Mar. 27, 2020), https://thejusticecollaborative.com/wp-
content/uploads/2020/03/Public-Health-Expert-Letter-to Trump.pdf (co-signed by
numerous public health officials from leading medical and public health institutions).
                                            17
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 18 of 25



 No. 16-CR-78-01, 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (“Defendant’s

 compromised immune system, taken in concert with the Covid-19 public health

 crisis, constitutes an extraordinary and compelling reason to modify to

 Defendant’s sentence on the grounds that he is suffering from a serious medical

 condition that substantially diminishes his ability to provide self-care within the

 environment of the RCC.”); United States v. Perez, 2020 WL 1546422, at *2 (“Perez

 meets th[e] requirement [of Application Note 1(D) ] as well, because he has weeks

 left on his sentence, is in weakened health, and faces the threat of a potentially

 fatal virus. The benefits of keeping him in prison for the remainder of his sentence

 are minimal, and the potential consequences of doing so are extraordinarily

 grave”); United States v. Edwards, No. 6:17-cr-3-NKM, R. 134 (W.D. Va. Apr. 2,

 2020) (granting compassionate release; “[h]ad the Court known when it sentenced

 Defendant in 2018 that the final 18 months of his term in federal prison would

 expose him to a heightened and substantial risk presented by the Covid-19

 pandemic on account of Defendant’s compromised immune system, the Court

 would not have sentenced him to the latter 18 months”).

    D. Congress did not limit “extraordinary and compelling reasons” to a
       specific, enumerated set of circumstances.

       The Court has the power to grant this request based on reforms made by

 the First Step Act of 2018.      Before December 2018, the power to request

 compassionate release rested solely in the hands of the Bureau of Prisons. It was

                                         18
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 19 of 25



 almost never exercised. See, e.g., United States v. Brown, 411 F. Supp. 3d 446,

 450-51 (S.D. Iowa Oct. 8, 2019) (“Until 2013, on average, ‘only [twenty-four]

 inmates were released each year’ through the BOP Program.”) (quoting Hearing

 on Compassionate Release and the Conditions of Supervision before the U.S.

 Sentencing Comm’n (2016) (statement of Michael E. Horowitz, Inspector General,

 Dep’t of Justice)); see also The Answer is No: Too Little Compassionate Release in

 US Federal Prisons, Human Rights Watch, (Nov. 2012) (“Although we do not know

 how many prisoners have asked the BOP to make motions on their behalf—

 because the BOP does not keep such records—we do know the BOP rarely does

 so. The federal prison system houses over 218,000 prisoners, yet in 2011, the BOP

 filed only 30 motions for early release, and between January 1 and November 15,

 2012, it filed 37.”).

       Because of the BOP’s inaction, in December 2018, the First Step Act revised

 the compassionate release statute and granted defendants direct access to the

 court. Section 3582(c)(1)(A) empowers the sentencing court to reduce a final term

 of imprisonment if it finds that “extraordinary and compelling reasons warrant

 such a reduction.” Congress has not defined what constitutes an extraordinary

 and compelling reason. The only substantive statutory limitations are that

 rehabilitation, standing alone, is not sufficient, 18 U.S.C. § 994(t), and that a

 reduction must be “consistent with the applicable policy statements issued by the

 Commission.” 18 U.S.C. § 3582(c)(1)(A).
                                           19
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 20 of 25



        The Sentencing Commission’s policy statement is clear that extraordinary

 and compelling reasons are not restricted to finite circumstances. The policy

 statement contains four provisions that delineate extraordinary and compelling

 reasons, including age, medical reasons, family circumstances, and a catchall

 provision. See U.S.S.G. § 1B1.13, app. n.1. The catchall provision, entitled “Other

 Reasons,” broadly encompasses “an extraordinary and compelling reason other

 than, or in combination with” a person’s age, medical condition, or family

 circumstances. Id. at 1(D).

        This Court should join Courts around the country in finding extraordinary

 and compelling reasons exist for Mr. Lewis’s immediate release based on a

 combination of factors including his pre-existing health conditions, the Covid-19

 outbreak at Coleman and the risk he faces of severe complications or even death

 if he contracts Covid-19 while in prison.

 II.    Mr. Lewis’s motion is timely and the Court has jurisdiction to
        review it

       This motion is timely and there is no administrative exhaustion issue to

 debate. Mr. Lewis requested compassionate release from the warden at on May 29,

 2020 and it was marked received by the warden on June 3, 2020. Exhibit C. Thus,

 because more than 30 days have elapsed since the receipt of his request by the

 warden, he is now permitted by statute to move before this Court for compassionate

 release. § 3582(c)(1)(A). The language of the statue is plain and has been met.

                                         20
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 21 of 25



 III.     The § 3553(a) Factors Weigh Strongly in Favor of Release

         Finally, the Section 3553(a) factors also weigh towards granting this motion.

Mr. Lewis has served over 2/3 of his lengthy sentence for possession of a firearm. His

release date is four years away. His conduct over the last nine years tells the story

of someone who is working on changing his life and putting his past behind him. As

he attests in his letter, attached as Exhibit D, he listened to the Court at sentencing

nine years ago and took the Court’s words to heart. He has not had a disciplinary

incident since his sentencing, over 8 and ½ years ago. He has used his time in prison

to educate himself and work.       He has progressively worked towards a reduced

custody level, and went from Coleman Medium to Coleman Low and was supposed

to be transferred to FCI Miami Camp before the coronavirus outbreak there stopped

that from happening. Undersigned counsel believes he was recently transferred back

to Coleman Medium because of the outbreak there and the BOP’s futile attempts to

contain the rapid spread. Nevertheless, his transfer back to Coleman Medium put

him in the eye of the storm.

        The 2/3 of his sentence that Mr. Lewis has already served meets the sentencing

goal of deterrence.     When this Court sentenced Mr. Lewis, it could not have

envisioned that his sentence would include incurring the great and unforeseen risk

of severe illness or death brought on by a global pandemic. Keeping Mr. Lewis in jail

simply to serve a higher percentage of his sentence while risking his exposure to fatal


                                           21
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 22 of 25



viral infection does not serve the § 3553(a) factors.

     Moreover, his criminal history should not be a bar to his release, especially in

light of his rehabilitation while in jail. Courts both in this district and around the

country have granted compassionate release to defendants with significant criminal

history. See, e.g., United States v. Welch, 09-cr-60212-KAM (S.D.Fla. May 21, 2020)

(defendant released was an armed career criminal who had served 10 years of a 15

year sentence, suffered from diabetes and asthma); United States v. Jaen, 91-000814-

FAM (S.D. Fla. July 6, 2020) (81 year old defendant sentenced to life released over

government objections, government cited his history of violent crimes, including

previous home invasion robbery and assault; Judge Moreno found that the purposes

of deterrence had been achieved with his 26 years of time served and citing his

programming in jail); United States v. Curington, 12-20115-MGC (S.D.Fla. July 8,

2020) (defendant sentenced as a career offender released due to health issues after

serving approximately 2/3 of her sentence); United States v. Cuchet, 95-06277-WPD

(S.D. Fla. July 2, 2020) (defendant sentenced as a career offender to 360 months

released after serving 80% of his sentence). Mr. Lewis’s prior conduct should not be

a bar to releasing him four years earlier than he otherwise would be released.

     Mr. Lewis is now 40 years old. A review of Mr. Lewis’s progress report filed as

Exhibit B tells the story of a man who has been working on himself for the near

decade he’s been in prison. He has been taking classes throughout his incarceration,

including completing certificates in Culinary Arts, Horticulture, and Custodial
                                           22
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 23 of 25



Maintenance. He has also taken classes in preparing for re-entry, healthy living, and

nutrition, among many others.         He has completed the non-residential Drug

Treatment Program. His current work assignment is as a visiting room orderly. He

has also worked as a Captain of the Bucket Brigade, Unit Orderly, Laundry Detail,

Barber Shop, Safety Compliance Monitor and Compound Orderly.

       Mr. Lewis expected his release date to come in July 2024, four years from now,

and he has been working towards that day ever since he was incarcerated. Mr.

Lewis’s heartfelt letter also informs that he has a support group backing him when

he gets out. Ms. Vivian Smith will be there to help him get on his feet and get

whatever medical care he needs. She is a hardworking and stable source of support.

He also has his mother as a strong support helping him. Both of them will help Mr.

Lewis obtain the benefits and healthcare he needs upon release.

       In addition, Mr. Lewis will be serving his 3 years of supervised release, so he

will continue to be supervised by the probation office. Furthermore, after discussing

it with undersigned counsel, he is interested in applying for CARE Court if there is

an opening for him, which would also provide heightened support and supervision.

All of those factors support Mr. Lewis’s release.

 IV.      Government’s Position is not known

       Undersigned counsel reached out to AUSA Kurt Lunkenheimer on July 8, 2020,

 after seeing the spike in cases at Coleman to let him know she would be filing this

 time sensitive motion and to request his position. I provided all of the documents
                                           23
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 24 of 25



 attached as exhibits to the AUSA as well for his review. He is currently reviewing

 and has the matter under advisement, his position is not yet known.

                                 CONCLUSION

       Mr. Lewis is at a real risk of life threatening complications or death if he

 contracts Covid-19.   This presents extraordinary and compelling reasons to

 release him at this time. Mr. Lewis respectfully request that this Court sentence

 Mr. Lewis to time served and allow him to begin serving his sentence of

 supervised release at home.

                               Respectfully Submitted,

                               MICHAEL CARUSO
                               FEDERAL PUBLIC DEFENDER

                       By:     /s/ Aimee Ferrer__________________
                               Aimee Ferrer
                               Assistant Federal Public Defender
                               Florida Bar No. 17827
                               150 W. Flagler Street, Suite 1700
                               Miami, Florida 33130-1556
                               Tel: (305) 530-7000
                               Email: aimee_ferrer @fd.org




                                         24
Case 1:11-cr-20631-PAS Document 38 Entered on FLSD Docket 07/10/2020 Page 25 of 25




                       CERTIFICATE OF SERVICE

      I HEREBY certify that on July 10, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record via transmission of Notices

of Electronic Filing generated by CM/ECF or in some other authorized manner for

those counsel or parties who are not authorized to receive electronically Notices of

Electronic Filing.

                              By: s/ Aimee Ferrer




                                         25
